Filed 3/23/22 In re S.G. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re S.G. et al., Persons                                   B313759
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No. 18CCJP03003)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 E.G.,

           Defendant and Appellant.


     APPEAL from an order terminating parental rights of the
Superior Court of Los Angeles County, Stephen C. Marpet,
Judge Pro Tempore. Affirmed.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                       ____________________

      Father, E.G., challenges the juvenile court’s order
terminating his parental rights over his children S.G. and L.G.
Father argues social workers failed to comply with state law
(Welf. & Inst. Code, § 224.2) implementing the Indian Child
Welfare Act of 1978 (25 U.S.C. § 1901 et seq.; (ICWA)).
Specifically, father argues, and respondent agrees that the child
welfare agency failed to interview mother’s and his extended
family members about Indian ancestry. The issue before us is
whether that error was prejudicial. We conclude it was not. The
record belies father’s speculation that extended family members
would have had meaningful information about Indian ancestry.
      Father also argues we should remand the case so the
juvenile court can consider the parental-benefit exception to
adoption, an exception father failed to raise in the juvenile court.
Father has thus forfeited this challenge. Even considering the
challenge on its merits, father fails to demonstrate under the
analysis in In re Caden C. (2021) 11 Cal.5th 614 (Caden C.) that
the exception describes his relationship with S.G. and L.G.
We affirm.




                                     2
                         BACKGROUND
       Mother and father have a long history in the dependency
system, with mother herself being the subject of a referral when
maternal grandmother punched her and slapped her with a
shoe.1 Father’s history dates back to 1999 with reports that
father threatened a former partner causing her to fear for her life
and her child’s life.
       In 2015, the juvenile court sustained an allegation that
father strangled and struck mother, and that father has a history
of criminal convictions including infliction of corporal injury on a
spouse or cohabitant. The 2015 case also involved sustained
allegations that mother engaged in an altercation with maternal
grandmother in S.G.’s presence and that mother has a history of
substance abuse rendering her incapable of providing regular
care and supervision of S.G. The case terminated in 2017 with a
custody order granting father physical custody of S.G. and
monitored visitation to mother. The current case commenced in
May 2018. On May 11, 2018, the juvenile court detained S.G.,
removing him from father’s custody and ordered monitored
visitation. We summarize only those facts relevant to this
appeal.

1.    Jurisdiction
      After the Los Angeles County Department of Children and
Family Services (DCFS) filed several petitions, in
September 2018, the juvenile court assumed jurisdiction over
S.G. (born in April 2014). After L.G.’s birth (July 2018), DCFS

      1Mother and father were in a long-term relationship but
were not married. Father has five children with other partners.
Mother is not a party to this appeal.



                                    3
filed a petition identifying her as a dependent child. With respect
to both children, the juvenile court sustained allegations that
mother and father have a history of engaging in physical
altercations in the presence of S.G. The juvenile court observed:
“The most recent case closed 10/19/17 with the child [S.G.] being
released to the father and mother having monitored visits, father
not to monitor her visits & the visits not to be in the family home.
The parents violated these orders and conflicts continued in the
presence of the minor.”
       On July 25, 2019, DCFS filed a subsequent petition, and in
October 2019, the juvenile court sustained the allegation that
mother had an unresolved drug abuse problem, which rendered
mother incapable of caring for the children. The court also
sustained both the allegation that mother allowed father to have
unlimited access to the children when she knew father’s visits
were supposed to be monitored and the allegation that father
struck mother’s face in the presence of the children.

2.    Father’s conduct during the dependency proceedings
       In September 2018, social workers worried that father was
unable to control his temper because he was “quick” to anger.
Paternal grandfather was no longer willing to monitor father’s
visits with the children. Mother also reported S.G. observed 10
incidents of domestic violence between mother and father.
Father was aggressive toward social workers too.
       Social workers interviewed S.G. in September 2018, and
S.G. reported he saw his parents fight three times. Around the
same time, social workers interviewed mother, who described
father as aggressive. Mother said that S.G. “became accustomed
to the fights and would watch his you-tube as they [the parents]
would fight in the background.” Paternal grandfather described



                                    4
father as having “a history of engaging in violent altercations.”
Paternal stepgrandmother described father as violent in his
relationship with the mothers of his other children.
       Father admitted smoking marijuana, and at the beginning
of the dependency proceedings, regularly tested positive for
marijuana. Commencing, however, in August 2018, father tested
negative for 14 consecutive weeks. As a result of father’s
consecutive negative tests, the juvenile court no longer required
him to test for controlled substances.
       Father completed a parenting class and enrolled in a
domestic violence class and individual counseling. In
November 2018, the juvenile court described father as “doing well
in his programs.”
       In February 2019, father withdrew from individual therapy
against the recommendation of his therapist. Father reported he
discontinued therapy because it was a “set-up.” Father states in
his appellate brief he felt set up because the therapist reported
that father wanted to hurt the supervising social worker. In
March 2019, DCFS reported that father continued to attend a
domestic violence program and individual counseling.
       In March 2019, a social worker applied for a temporary
restraining order protecting him from father. The basis for the
restraining order was that father “wanted to physical[ly] hurt”
the social worker. The juvenile court granted the temporary
order and later issued a permanent restraining order protecting
the social worker.
       Also in March 2019, DCFS reported that father’s aggressive
behavior continued notwithstanding his participation in court-
ordered programs. In addition to threatening the social worker,




                                  5
father cursed in front of S.G. because father was upset with
paternal grandfather.
      On June 6, 2019, the juvenile court granted mother’s
request for a restraining order protecting mother and the
children from father. The restraining order prevented father
from being within 100 yards of the children (then five years old
and one year old) except during father’s supervised visits.2
      In July 2019, S.G. reported that mother and father
frequently fought. He also recounted that father yelled and
cursed at maternal grandmother and maternal grandfather when
they told him to leave their home.

3.    Father’s visits with the children
      In September 2018, DCFS reported father regularly visited
both children; father’s visits were monitored. In November 2018,
DCFS reported father visited consistently. DCFS also stated that
after S.G. visited with father, S.G. demonstrated anxieties and
aggressive tendencies, including calling a classmate a “fucking
bitch.” S.G. exhibited anxieties by licking his lips until they
developed a rash, tugging on clothes, and laughing
uncontrollably. Also in November 2018, the person responsible
for monitoring father’s visits reported the visits went well and
S.G. did not want them to end. The monitor represented that
father loves S.G.
      In January 2019, DCFS stated father consistently visited
both children, and that S.G. appeared comfortable in father’s
presence. In January 2019, DCFS permitted father unmonitored

      2 In his opening brief on appeal, father relies on a
reporter’s transcript not included in the record on appeal to
describe the restraining order.




                                    6
visits. As a condition of his unmonitored visitation, father agreed
that unless someone had a valid driver’s license, that person
(including father) could not transport S.G. S.G.’s caregivers
continued to observe S.G. to be more aggressive after father’s
visits. Paternal stepgrandmother observed father drive S.G.
Maternal grandmother observed father drive L.G. It is
uncontroverted that father did not have a valid driver’s license on
these occasions.
       In March 2019, DCFS reported father consistently visited
the children at least two times a week. That same month,
however, DCFS filed a section 3883 petition to change father’s
visits back to monitored and a section 3854 petition also
requesting the juvenile court allow only monitored visits. DCFS
supported the section 388 petition with a report describing S.G.’s
caregivers’ statements that S.G. displayed anxiety and aggressive
tendencies after visiting father. For example, S.G. tried to throw
a chair at paternal grandfather. During a therapy session, S.G.
revealed that he wanted “to kill someone.”
       On April 5, 2019, the juvenile court ordered father’s visits
monitored. Father’s visits remained monitored for the duration
of the dependency proceedings.


      3  Section 388 in relevant part allows a person with an
interest in a dependent child to petition the court to “change,
modify, or set aside any order of court previously made.” (§ 388,
subd. (a)(1).)
      4  Section 385 provides: “Any order made by the court in
the case of any person subject to its jurisdiction may at any time
be changed, modified, or set aside, as the judge deems meet and
proper, subject to such procedural requirements as are imposed
by this article.”




                                    7
       In April 2019, DCFS reported “[a]lthough the father has
completed a parenting class and he has been observed to be
appropriate during his visits with his children, he is unable to
take ownership of his actions and to understand that his
behaviors can have a negative effect on the children.” Father
forcibly took S.G. for an unmonitored visit, causing paternal
stepgrandmother to call law enforcement. Father indicated he
knew his visits were supposed to be monitored but he “just
wanted to see” S.G.
       In April 2019, DCFS represented father drove with L.G.
even though he did not have a driver’s license. L.G.’s caregiver
reported father’s visits were “ ‘[c]haotic.’ ” L.G.’s caregiver
reported that when father “does not get what he wants, he makes
everybody’s life miserable.”
       In May 2019, DCFS reported that father acted
appropriately during his monitored visits and visited the children
two times a week. In a last minute information for the court,
however, a social worker described an incident occurring on
May 14, 2019 during a monitored visit at which a social worker
told father not to discuss case issues with the children and father
responded, “[T]his is bullshit,” in the presence of the children.
       In July 2019, S.G. told a social worker when father “gets
stressed out, he fights with everyone.” S.G. said, “My dad wanted
to beat up my Tata, so I want to beat up my dad because he
wanted to beat up my Tata, but I am too little.” The record does
not further identify Tata. DCFS reported mother did not want
father to visit the children because father was violent. Also in
July 2019, a social worker described father and L.G. as having a
“strong bond” based on the fact that father was able to console




                                    8
L.G. when she cried. The social worker described L.G. as
“feel[ing] very comfortable in father’s presence.”
       In September 2019, father continued to visit twice a week.
His visits were still monitored. Someone, although the record
does not identify that person, reported father “has become
verbally loud and aggressive by cussing in the presence of the
children [S.G.] and [L.G.] The children are reported to be
appropriately bonded to father . . . and have been observed to be
happy and comforted while in his care.”
       On October 3, 2019, DCFS staff ended one of father’s
monitored visits because he barricaded the lobby at the DCFS
office where father was visiting the children, refused to clean up
after himself, and refused to sign the form required for
supervised visits.
       In February 2020, DCFS again reported that father
consistently visited the children. According to DCFS, at that
time, the children appeared comfortable with father. Father
arrived promptly and “seems to enjoy his children.” The children
also “seem to enjoy visiting with the father. . . .” Paternal aunt,
however, reported that after visits with father, S.G. misbehaved
in school.
       Beginning March 15, 2020, father could no longer visit in
person because of the COVID-19 pandemic. As of July 2020, S.G.
stated he did not want to have any phone calls or visits with
father. In July 2020, S.G. reported that father hit mother with
his fist on her arm.
       In December 2020, DCFS’s status review report stated that
there is a restraining order protecting the children from father.
The restraining order allowed father monitored visits twice a
week at a DCFS office or therapeutic setting. The social worker




                                    9
told father the restraining order prohibited phone calls and
physical contact.5 “[F]ather has asked several times when the
[DCFS] office will be open in order for him to continue receiving
visits . . . .” Since December 2020, father has had no visits.

4.    The children’s placements
       S.G. initially lived with paternal grandfather and paternal
stepgrandmother. S.G. did well in school except he was
aggressive. Social workers described S.G. as having a strong
bond with paternal grandfather and paternal stepgrandmother.
Initially, L.G. was placed with paternal aunt.
       On May 16, 2019, the juvenile court placed S.G. and L.G. in
mother’s care. At that time, L.G. was nine months old. S.G. was
five years old.
       Subsequently, the juvenile court sustained allegations that
mother had a positive toxicology test for methamphetamine and
amphetamine on July 8, 2019 while the children were in her care.
As noted above, the juvenile court also sustained a supplemental
petition alleging that mother allowed father to have unlimited
access to the children, and on July 5, 2019, father struck mother’s
face in the presence of the children.
       In July 2019, the juvenile court ordered the children
removed from mother’s custody and DCFS reported that the


      5  At a hearing October 25, 2019, father’s attorney
requested that the restraining order be modified to exclude the
children. The court responded, “We can have the restraining
order modified to exclude the children.” On February 21, 2020, at
another hearing, father’s counsel again requested that the
children be removed from the restraining order. In contrast to its
earlier statement, the juvenile court stated, “[T]hat will remain.”




                                   10
children lived with paternal aunt, where L.G. previously had
been living. Paternal aunt reported that the siblings were
bonded even though S.G. sometimes was jealous of L.G. Paternal
aunt supported, cared for, and loved the children. Paternal aunt
was poised to adopt the children, but a social worker removed the
children from her care after paternal aunt allowed father to have
unmonitored visits with the children.
       On July 9, 2020, DCFS reported the children reside in the
care of Mrs. H., maternal great aunt, who wanted to adopt the
children. Mrs. H. loved the children. Social workers described
the children as “thriving” in Mrs. H.’s home.
       Mrs. H. passed away on December 5, 2020 from COVID-19.
DCFS subsequently reported the children reside with Mr. and
Mrs. S. S.G.’s therapist reported that S.G.’s behavior improved
following his placement with Mr. and Mrs. S. Mrs. S. recognized
that S.G. had been in many placements, and she reassured him
she and her husband loved him and would continue to provide for
him. A social worker described S.G. as calmer and happier after
his placement with Mr. and Mrs. S. S.G. indicated he always
wanted to live with Mr. and Mrs. S. L.G. and S.G. developed a
closer bond when they lived with the S. family, and were
affectionate with Mr. and Mrs. S. The children appreciated that
Mr. and Mrs. S. would play with them and put them to bed as
well as take them for outings. Mr. and Mrs. S. wanted to adopt
S.G. and L.G.
       In June 2021, a social worker reported: “CSW has seen the
improvement in both children especially in child [S.G.’s]
behavior. The child seems more calm and able to concentrate on
specific tasks. . . . Mr. and Mrs. S. have taken the children on
multiple trips which are usually outdoors [sic] activities and that




                                   11
[the] children seem to really enjoy those trips. Mr. and Mrs. S.
have been instrumental to the positive change that the children,
especially the child [S.G.] has made.”

5.   Section 366.26 permanency planning hearing and
     order
       Father did not appear at the section 366.26 hearing. His
counsel argued, “Father would request that his parental rights
not be terminated. And if the court is inclined to do so it would
be over his objection.” The court stated, “It’s clear that the
parents are not visiting and having sufficient contact. Father, I
believe there was a restraining order which made it difficult.”
       The juvenile court found the children adoptable. The
juvenile court found that father had not maintained regular
visitation and that any benefit accruing to the children from
maintaining a relationship with father was outweighed by the
benefit the children would receive from adoption. The court
terminated father’s parental rights. Father timely appealed from
the order terminating those rights.

                         DISCUSSION

A.   Father Does Not Demonstrate Prejudicial Error
     Concerning the Investigation of the Children’s
     Indian Ancestry
        Father argues we must reverse the order terminating
parental rights because DCFS failed to interview extended family
members about potential Indian ancestry and the parents failed
to fill out the Judicial Council ICWA-020 form as updated in
January 2020. Father contends he was prejudiced because
(1) father’s and mother’s answers on the 2020 ICWA forms “were




                                  12
likely to bear meaningfully on the determination at issue about
the children’s Indian status,” and (2) relatives could have
provided information that “would have likely shed meaningful
light on whether there is reason to believe the children were
Indian children.”

      1.    Additional background
       The record reflects that in a 2015 case involving S.G., the
juvenile court concluded it had no reason to know S.G. was an
Indian child. On May 9, 2018, a social worker completed a
Judicial Council form indicating that S.G. had no known Indian
ancestry. The form does not identify the source of this
information.
       On April 11, 2018, mother denied any Indian ancestry. On
April 12, 2018, father denied any Indian ancestry. On May 11,
2018, father and mother filed ICWA-020 forms (as updated on
January 1, 2008), checking the box “I have no Indian ancestry as
far as I know.” At that time, mother resided with maternal
grandmother, maternal grandfather, and maternal great
grandmother. Father resided with paternal great grandmother.
Father had contact with paternal grandmother, who monitored
his visits, paternal grandfather, who cared for S.G. at the
beginning of the dependency period, and paternal aunt, who
cared for L.G. at the beginning of the dependency proceedings.
       The juvenile court’s May 11, 2018 order concerning S.G.
states: “The Court does not have a reason to know that this is an
Indian Child, as defined under ICWA, and does not order notice
to any tribe or the BIA [Bureau of Indian Affairs]. Parents are to
keep [DCFS], their Attorney and the Court aware of any new
information relating to possible ICWA status.” No one informed
the court of any additional information.



                                   13
      On July 23, 2018, a social worker completed an Indian child
inquiry with respect to L.G. The social worker filed a Judicial
Council form (ICWA-010(A) as revised January 1, 2008),
indicating that L.G. has no known Indian ancestry. The form
does not identify the source of this information. A social worker,
however, interviewed mother on July 19, 2018, and mother
reported L.G. was not an Indian child.
      With respect to L.G., the juvenile court’s minute order
dated July 25, 2018 provides: “The Court does not have a reason
to know that this is an Indian Child, as defined under ICWA, and
does not order notice to any tribe or the BIA. Parents are to keep
[DCFS], their Attorney and the Court aware of any new
information relating to possible ICWA status.” The minute order
indicated both parents completed ICWA 020 forms on July 25,
2018; those forms are not in the record.

      2.    Analysis
      “At the outset of a dependency case, the child welfare
agency and the juvenile court have a statutory initial duty to
inquire into whether a child is, or may be, an Indian child. ‘The
child welfare department’s initial duty of inquiry includes “asking
the child, parents, legal guardian, Indian custodian, extended
family members, others who have an interest in the child, and
the party reporting child abuse or neglect, whether the child is, or
may be, an Indian child and where the child, the parents, or
Indian custodian is domiciled.” [Citation.]’ [Citation.]”6 (In re


      6  Effective September 18, 2020, section 224.2, subdivision
(b) provides: “If a child is placed into the temporary custody of a
county welfare department pursuant to Section 306 or county
probation department pursuant to Section 307, the county



                                    14
Darian R. (Feb. 24, 2022, B314783) ___ Cal.App.5th ___, ___
[2022 Cal.App.Lexis 155 at pp. *7–*8] (Darian R.), italics
omitted.) The parties do not dispute that social workers did not
interview his or mother’s extended family members. It is
undisputed that the failure to interview extended family
members was error. The critical issue is whether that error
prejudiced father.
       We conclude the error was not prejudicial. Both parties
rely on In re Benjamin M. (2021) 70 Cal.App.5th 735
(Benjamin M.) for the definition of prejudice when DCFS has
failed to interview extended family members about Indian
ancestry, that is, “where the record indicates that there was
readily obtainable information that was likely to bear
meaningfully upon whether the child is an Indian child.”
(Benjamin M., at p. 744.) The Benjamin M. court concluded the
failure to inquire of extended family members there was
prejudicial because the father of one of the children at issue never
appeared in the proceeding and that father’s brother was
available to ask instead about Indian ancestry. Benjamin M.
reasoned, “Father’s brother’s knowledge of his own Indian status
would be suggestive of Father’s status. While we cannot know
how Father’s brother would answer the inquiry, his answer is
likely to bear meaningfully on the determination at issue about


welfare department or county probation department has a duty to
inquire whether that child is an Indian child. Inquiry includes,
but is not limited to, asking the child, parents, legal guardian,
Indian custodian, extended family members, others who have an
interest in the child, and the party reporting child abuse or
neglect, whether the child is, or may be, an Indian child and
where the child, the parents, or Indian custodian is domiciled.”




                                   15
his brother.” (Id. at p. 745.) The failure to inquire was also
prejudicial in In re A.C. (Mar. 4, 2022, B312391) ___ Cal.App.5th
___ [2022 Cal.App.Lexis 187 at p. *10]. There, extended family
members were available, mother had been in foster care, a
detention report referenced that the child may be an Indian child,
and the only information about Indian ancestry before the
juvenile court was the parents’ Judicial Council ICWA forms.
      On the other hand, sometimes the proposition that had
DCFS inquired, it would have obtained meaningful information
about Indian ancestry is mere speculation. Thus in Darian R.,
we held where the parent challenging ICWA was under court
order to provide information relevant to ICWA, there was no
evidence the parent was estranged from her family, and a prior
court order involving the same biologic parents found ICWA
inapplicable, the record did not support the conclusion that
readily obtainable information would bear meaningfully on
whether mother’s children were Indian children. (Darian R.,
supra, ___ Cal.App.5th at p. ___ [2022 Cal.App.Lexis 155 at
p. *13].) Similarly, DCFS’s failure to interview a maternal
grandmother was not prejudicial when the maternal
grandmother was incentivized earlier in the proceedings to reveal
Indian ancestry when she, with the support of mother’s counsel,
sought placement of the child in her care, yet revealed no such
Indian ancestry.7 (In re S.S. (Feb. 24, 2022, B314043) ___
Cal.App.5th ___, ___ [2022 Cal.App.Lexis 156 at pp. *9–*11].)



      7 We recognize there is a split of authority on the issue of
prejudice. (See In re Antonio R. (Mar. 16, 2022, B314389)
__ Cal.App.5th ___ [2022 Cal.App.Lexis 216 at pp. *17–*18]
[disagreeing with Darian R. and In re S.S.].)




                                    16
      The case before us is similar to Darian R. In a prior
proceeding, the juvenile court found that there was no reason to
know S.G. was an Indian child. S.G. and L.G. had the same
parents and therefore the same ancestors. In the current
proceeding, each parent denied having Indian ancestry in
multiple interviews with social workers and in filling out ICWA
020 forms. Since 2018, father and mother, who lived with their
extended family and had contact with other extended family
members, were under court order to inform their counsel and the
juvenile court of any information suggesting that the children
may have Indian ancestry. Neither mother nor father provided
any information suggesting their representations that the
children had no Indian ancestry were incorrect. Father’s
argument on appeal that asking extended family members about
Indian ancestry would have yielded meaningful information is
thus mere speculation and does not support a conclusion of
prejudice.
      Finally, father’s argument that the failure to request
mother and him to update their ICWA 020 Judicial Council forms
prejudiced him is not well-founded. DCFS asked both parents on
multiple occasions about Indian ancestry and the juvenile court
ordered them to inform their counsel and the court about any
new information about Indian ancestry. None was forthcoming
during the lengthy dependency proceedings. Under these
circumstances, father’s argument again is speculation.

B.   The Parental-benefit Exception to Adoption
     Does Not Apply
      Father claims on appeal that the trial court erred in
terminating his parental rights because his relationship with
S.G. and L.G. fits within the parental-benefit exception.



                                  17
Specifically, he asserts that the juvenile court improperly focused
on his lack of visitation during the COVID-19 pandemic.
We conclude father has failed to demonstrate any such error.
       First, father never raised the parental-benefit exception in
the juvenile court. Accordingly, as respondent argues, he has
forfeited this challenge on appeal. (In re Daisy D. (2006)
144 Cal.App.4th 287, 292.) Second, father’s challenge on appeal
based on the parental-benefit exception fails on its merits.
       At a permanency planning hearing, if the child is not an
Indian child, the juvenile court may order adoption,
guardianship, long-term foster care, or order the child be
permanently placed with a “fit and willing” relative. (§ 366.26,
subds. (b), (c).) The preferred permanent plan for a child in the
dependency system is adoption. (In re A.L. (2022) 73 Cal.App.5th
1131, 1149.) A parent may demonstrate an exception to adoption
if the parent establishes the parental-benefit exception (id. at
p. 1150), with the burden on the parent to demonstrate the
exception applies (see In re C.B. (2010) 190 Cal.App.4th 102,
122).
       Caden C., supra, 11 Cal.5th 614 announced a tripartite
analysis for applying the parental-benefit exception: “The parent
must show regular visitation and contact with the child, taking
into account the extent of visitation permitted. Moreover, the
parent must show that the child has a substantial, positive,
emotional attachment to the parent—the kind of attachment
implying that the child would benefit from continuing the
relationship. And the parent must show that terminating that
attachment would be detrimental to the child even when
balanced against the countervailing benefit of a new, adoptive
home. When the parent has met that burden, the parental-




                                   18
benefit exception applies such that it would not be in the best
interest of the child to terminate parental rights, and the court
should select a permanent plan other than adoption.” (Id. at
pp. 636–637.) Caden C. further counseled that the trial court
must consider “would the child benefit from continuing the
relationship [with the parent] and be harmed, on balance, by
losing it?” (Id. at p. 638.) Finally, the high court observed the
parental-benefit exception to adoption applies only in exceptional
circumstances. (Id. at p. 631.)
       Father’s argument focuses only on the first element of the
Caden C. analysis—consistency of visitation. We acknowledge
there was evidence that father visited consistently when
permitted by the court, and then some when he visited without
the court-ordered monitor in violation of the juvenile court’s
order. In the last year of the dependency proceedings, however,
the COVID-19 pandemic prevented visitation. Assuming
arguendo that this evidence would favor father as to the first
element of the Caden C. analysis, it does not, by itself, support
the other two elements of the parental-benefit exception in the
Caden C. analysis.
       With respect to the continuing benefit element, Caden C.
explained: “[T]he relationship may be shaped by a slew of
factors, such as ‘[t]he age of the child, the portion of the child’s
life spent in the parent’s custody, the “positive” or “negative”
effect of interaction between parent and child, and the child’s
particular needs.’ [Citation.] . . . [C]ourts often consider how
children feel about, interact with, look to, or talk about their
parents.” (Caden C., supra, 11 Cal.5th at p. 632.)
       Here, S.G., who had lived a portion of his young life with
father, wanted no contact with father by the time the juvenile




                                    19
court was considering terminating parental rights, and when
S.G. had contact with father, he exhibited anxious and aggressive
behavior. S.G.’s behavior improved markedly after his visits with
father terminated. L.G. never lived with father and saw him only
during limited visits, most of which were monitored. There was
no evidence that she had a positive attachment with father or
that she missed the visits when they stopped. Although there
was evidence that father comforted L.G. during his monitored
visits and that she felt comfortable with him, that evidence
does not support the conclusion that she had a strong attachment
to father. The record does not support the conclusion that father
nurtured the children or provided them with a sense of security.
Father did not testify at the hearing terminating his parental
rights, and on appeal marshals no evidence suggesting that he
had a positive relationship or attachment with either child at the
time of the hearing terminating his parental rights.
       Father also offered no evidence supporting the conclusion
that terminating the children’s attachment with him would be
detrimental to the children. Father identifies no harm from the
children’s loss of their relationship with him. Father offers no
theory under which we could conclude that the children’s loss of
their relationship with father would outweigh the benefit of
placement in a new adoptive home, here with the S.’s where the
children had stability and the opportunity to bond with each
other. Therefore, assuming arguendo that father maximized
visitation as permitted by the juvenile court, father fails to
demonstrate the parental-benefit exception would preclude
adoption. In sum, he fails to demonstrate the juvenile court erred
in terminating his parental rights.




                                  20
                         DISPOSITION
      The order terminating father’s parental rights is affirmed.
      NOT TO BE PUBLISHED.


                                          BENDIX, J.


I concur:



            ROTHSCHILD, P. J.




                                   21
CRANDALL, J.,* Concurring and Dissenting.


      While fully joining in the court’s majority opinion with respect to
the parental-benefit exception analysis, I would conclude that the
Los Angeles County Department of Children and Family Services’
(Department) admitted failure to interview extended family members
under the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.)
was harmless as described in my dissent in In re A.C. (Mar. 4, 2022,
B312391) ___ Cal.App.5th ___ [2022 WL 630860]. To wit, father E.G.
has not demonstrated that, had the Department inquired of extended
family members, they would have provided a reason to believe the
children were Indian children.




                                           CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.